
	
		I
		111th CONGRESS
		2d Session
		H. R. 6330
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Hoekstra, Mr. Coffman of
			 Colorado, Mr. Shadegg,
			 Mr. Culberson,
			 Mr. Bishop of Utah,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Franks of Arizona,
			 Mr. Sam Johnson of Texas,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Hensarling,
			 Mr. Carter,
			 Mrs. Schmidt, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To make permanent the reduced individual income tax rate
		  on dividends.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving American Income on
			 Dividends Act of 2010.
		2.Reduced individual
			 income tax rate on dividends made permanentThe Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 (relating to sunset of title) is amended by striking
			 section 303.
		
